Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (WO 2015183532 A1) in view of Posselius (US 9155250 B2) 

Regarding Claim 1, Pruitt discloses a conditioner unit for conditioning an agricultural crop material by bruising and crushing stalks of the agricultural crop material, comprising: 
a pair of rolls (30, 32) configured for rotation in opposite directions and forming a nip between the pair of rolls through which crop material passes, wherein the pair of rolls includes interlocking surface formations (intermeshing ribs 38) configured to deform a crop material as the crop material passes through the nip; and 
an adjusting mechanism configured to adjust a pressing force applied by the pair of rolls to the crop material as the crop material passes through the nip, wherein the adjusting mechanism includes a hydraulic actuator (52, 54) connected to at least one roll of the pair of rolls, and a hydraulic circuit configured to supply hydraulic fluid to the hydraulic actuator, wherein the hydraulic circuit is configured such that in a first operational mode the pair of rolls are pressed towards one another (paragraph 0019, lines 1-4) by the hydraulic actuator and in a second operational mode the pair of rolls are pushed apart by the hydraulic actuator to provide a gap (col. 5, lines 1-6) between the pair of rolls, the hydraulic 
Pruitt does not disclose a second operational mode where the pair of rolls are pushed apart by the hydraulic actuator to provide a gap between the pair of rolls, or that the hydraulic actuator is a double-acting hydraulic cylinder having a first chamber and a second chamber, the hydraulic circuit further configured such that in the first operational mode a first hydraulic pressure in the first chamber is greater than a second hydraulic pressure in the second chamber and the pair of rolls are pressed together in a closed working condition, and in the second operational mode the second hydraulic pressure in the second chamber is greater than the first hydraulic pressure in the first chamber and the pair of rolls are pushed apart in an open non-working condition.
In the same field of endeavor, Posselius discloses a pair of crop conditioning rollers (704a, 704b) controlled by a double acting hydraulic cylinder (706), and wherein the cylinders have a second operational mode wherein the rollers are pushed apart to provide a gap between the rolls. 
	It would be obvious to one of ordinary skill in the art to modify the mower conditioner disclosed by Pruitt so that the rollers are controlled by double acting cylinders, each cylinder chamber having its own fluid supply line, as disclosed by Posselius, as a way to vary the pressure applied by the rollers with the cylinders. 
Regarding Claim 3, the combination of Pruitt and Posselius discloses the conditioner unit according to claim 1, wherein the first chamber is at a rod end of the double-acting hydraulic cylinder and the second chamber is at a cap end of the double-acting hydraulic cylinder.

    PNG
    media_image1.png
    646
    561
    media_image1.png
    Greyscale

Posselius Figure 7
Regarding Claim 4, the combination of Pruitt and Posselius discloses the conditioner unit according to claim 1, wherein the hydraulic circuit includes a first fluid supply line connected to the first chamber and configured to control the supply of hydraulic fluid to the first chamber during the first operational mode.
Regarding Claim 5, the combination of Pruitt and Posselius discloses the conditioner unit according to claim 4, wherein the first fluid supply line includes an accumulator (Posselius: 720) 
Regarding Claim 6, the combination of Pruitt and Posselius discloses the conditioner unit according to claim 4, wherein the first fluid supply line includes a valve (Posselius: 712) configured to control the flow of hydraulic fluid to and from the first fluid supply line.
Regarding Claim 7, the combination of Pruitt and Posselius discloses the conditioner unit according to claim 4, wherein the first fluid supply line includes a gauge (718) that indicates a pressure of hydraulic fluid in the first fluid supply line.
Regarding Claim 8, the combination of Pruitt and Posselius discloses the conditioner unit according to claim 1, wherein the hydraulic circuit includes a second fluid supply line connected to the second chamber and configured to control a supply of hydraulic fluid to the second chamber during the second operational mode.
Regarding Claim 12, the combination of Pruitt and Posselius discloses the conditioner unit according to claim 1, including a pair of hydraulic actuators connected to opposite ends of at least one roll of the pair of rolls.
Regarding Claim 13, the combination of Pruitt and Posselius discloses the conditioner unit according to claim 12, wherein the pair of hydraulic actuators are configured to operate in unison.







Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (WO 2015183532 A1) in view of Posselius (US 9155250 B2) as applied to claim 8 above, and further in view of Euculano (US 8632028 B2).

Regarding Claim 9, the combination of Pruitt and Posselius discloses the conditioner unit according to claim 8.
Posselius does not disclose wherein the second fluid supply line includes an accumulator configured to enable a flow of hydraulic fluid to and from the second chamber during the first operational mode in response to relative movement of the pair of rolls.
In the same field of endeavor, Euculano discloses a pair of rollers (2, 5), wherein one of the rollers (5) is controlled by a hydraulic cylinder (6) and circuit (see Fig. 2), and wherein the fluid supply line includes an accumulator (7).
It would be obvious to one of ordinary skill in the art to provide the second fluid supply line disclosed by Posselius with the accumulator disclosed by Euculano as a way to reduce pressure in the hydraulic circuit as the cylinder moves. 
Regarding Claim 10, the combination of Pruitt and Posselius discloses the conditioner unit according to claim 8.
Posselius does not disclose wherein the second fluid supply line includes a sequence valve configured to maintain the second hydraulic pressure in the second chamber lower than the first hydraulic pressure in the first chamber during the first operational mode.
In the same field of endeavor, Euculano discloses a sequence valve (control valve 8 and relief valve 11).
It would be obvious to one of ordinary skill in the art to provide the second fluid supply line disclosed by Posselius with the sequence valve disclosed by Euculano as a way to provide pressure relief to the hydraulic circuit. 
Regarding Claim 11, the combination of Pruitt, Posselius, and Euculano discloses the conditioner unit according to claim 10, wherein the sequence valve includes a check valve (Euculano: 8) that permits .

Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (WO 2015183532 A1) in view of Posselius (US 9155250 B2).

Regarding Claim 15, Pruitt discloses a mower-conditioner (10) comprising: 
a mower unit (16) configured to cut an agricultural crop material; and 
a conditioner unit (22) operatively coupled to the mower unit, the conditioner unit configured to condition a cut crop material received from the mower unit by bruising and crushing stalks of the crop material, the conditioner unit including: 
a pair of rolls (30, 32) configured for rotation in opposite directions and forming a nip between the pair of rolls through which crop material passes, wherein the pair of rolls includes interlocking surface formations (intermeshing ribs 38) configured to deform a crop material as the crop material passes through the nip; and 
an adjusting mechanism configured to adjust a pressing force applied by the pair of rolls to the crop material as the crop material passes through the nip, wherein the adjusting mechanism includes a hydraulic actuator (52, 54) connected to at least one roll of the pair of rolls, and a hydraulic circuit configured to supply hydraulic fluid to the hydraulic actuator, wherein the hydraulic circuit is configured such that in a first operational mode the pair of rolls are pressed towards one another by the hydraulic actuator (paragraph 0019, lines 1-4).
Pruitt does not disclose a second operational mode where the pair of rolls are pushed apart by the hydraulic actuator to provide a gap between the pair of rolls, or that the hydraulic actuator is a double-acting hydraulic cylinder having a first chamber and a second chamber, the hydraulic circuit further configured such that in the first operational mode a first hydraulic pressure in the first chamber is greater than a second hydraulic pressure in the second chamber and the pair of rolls are pressed together in a closed working condition, and in the second operational mode the second hydraulic pressure in the second chamber is greater than the first hydraulic pressure in the first chamber and the pair of rolls are pushed apart in an open non-working condition.
In the same field of endeavor, Posselius discloses a pair of crop conditioning rollers (704a, 704b) controlled by a double acting hydraulic cylinder (706), and wherein the cylinders have a second operational mode wherein the rollers are pushed apart to provide a gap between the rolls. 
	It would be obvious to one of ordinary skill in the art to modify the mower conditioner disclosed by Pruitt so that the rollers are controlled by double acting cylinders, as disclosed by Posselius, as a way to both increase and decrease pressure applied by the rollers with the cylinders. 
Regarding Claim 17, Pruitt, in view of Posselius, discloses the mower-conditioner according to claim 15, wherein the first chamber is at a rod end of the double- acting hydraulic cylinder and the second chamber is at a cap end of the double-acting hydraulic cylinder.
Regarding Claim 18, Pruitt, in view of Posselius, discloses the mower-conditioner according to claim 15, wherein the hydraulic circuit includes a second fluid supply line connected to the second chamber and configured to control a supply of hydraulic fluid to the second chamber during the second operational mode.
Regarding Claim 19, Pruitt, in view of Posselius, discloses the mower-conditioner according to claim 18, wherein the second fluid supply line includes a sequence valve (Posselius: 712) configured to maintain the second hydraulic pressure in the second chamber lower than the first hydraulic pressure in the first chamber during the first operational mode.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vandendriessche (US 8056309 B2) discloses conditioning rollers actuated by a double acting cylinders. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



/M.I.R./Examiner, Art Unit 3671